Opinion by
W. D. Porter, J.,
That one who has been compelled to pay taxes, for which another is legally and personally liable, may recover the amount so paid from him whose duty it was to pay such taxes, is now too well settled to require discussion: Republic Building & Loan Association v. Webb, 12 Pa. Superior Ct. 545; Commonwealth v. Mahon, 12 Pa. Superior Ct. 616; Caldwell v. Moore, 11 Pa. 58; King v. Mount Vernon Building Association, 106 Pa. 165. The right to recover in such a case is based upon the principle that he who is compelled to pay the debt of another, because of the omission of the debtor to do so, may recover on the ground that the money is paid for the use of the debtor, and the law infers that the debtor requested such payment and promised reimbursement. Upon this implied promise of the debtor, the party may maintain an action at law in his own name without the intervention of the municipality or the collector of taxes as legal plaintiffs.
It is an equitable mode of compelling the ultimate discharge of the debt by him who in good conscience ought to pay, and to relieve him whom none but the creditor could ask to pay. This right is not to be sustained, when, under the circumstances, we would reach a result not only inequitable but in direct contravention of the principles upon which the right has been recognized to be founded. In the present case, accepting the affidavit of the defense as true, the defendant never was the owner of the land upon which the taxes were assessed; his only title was a naked trust; the real owner was the Real Estate Title Insurance & Trust Company, which was in actual and beneficial possession of the premises. The defendant had, cotemporaneously with the deed which had apparently vested the title in him, delivered to the trust company a declaration of trust, which stripped him of every interest in the property ; the trust company did not cause this declaration of trust to be recorded or registered, but its effect as between the parties and all who had knowledge of its existence was to vest the absolute ownership *491in the trust company. The plaintiff had knowledge of all these facts and was not misled by the failure of the trust company to register its title. When he brought this action he knew that he was attempting to compel this defendant to pay moneys for which the trust company alone was ultimately liable. The plaintiff has paid no moneys for which this defendant ought in good conscience to be called upon to reimburse him. The defendant never was the owner of the land and was never possessed of any interest therein, and the case is clearly distinguishable from Commonwealth National Bank v. Shoemaker, 13 W. N. C. 255, in which case the land was held as security for a debt. As between these parties, the assessment of the taxes is not conclusive as to the person who ought to pay them, and in cases of this character, a recovery may be had from the owner of the land, under some circumstances, when the taxes had been assessed in the name of another ; such was the -case in Caldwell v. Moore, 11 Pa. 58. The case presented by these affidavits is not one in which the plaintiff is entitled to recover on equitable grounds.
The judgment is affirmed.